DETAILED ACTION
This Office action is in response to the amendment filed 10/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 11, 15, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain et al. (US 2015/0319237 A1) hereinafter Hussain et al.
Regarding claim 1, Hussain et al. teaches a computer program product comprising a non-transitory computer readable storage media executed in a host system (non-transitory machine readable storage medium wherein the code is loaded into and executed by a computer, Paragraph [0037]) in communication with a plurality of storage devices (plurality of storage devices 120 and storage devices 122, Paragraph [0020]), wherein the computer readable storage media includes program code executed to: 
generate a plurality of virtual controllers in a host memory space (“virtual NVMe controllers” 502 are part of the host system including “host” 112), wherein each virtual controller includes at least one virtual namespace (the NVMe namespace of the logical volumes Paragraph [0035]), wherein each of the at least one virtual namespace in each virtual controller maps to a physical namespace in a respective physical controller of one storage device from among the plurality storage devices (Fig. 5 shows “physical NVMe controller” 102 corresponds to “a plurality of virtual NVMe controllers” 502 Paragraph [0032], and during operation, each virtual NVMe controller 502 creates and maps one or more logical devices in one or more NVMe namespaces mapped to a plurality of remote storage devices (i.e., physical namespace) Paragraph [0035]. Also see Fig. 3 which shows a lookup table that establishes the mapping); 
assign each of a plurality of applications to a respective virtual controller of the virtual controllers (“virtual NVMe controllers” 502 can have a one-to-one correspondence with “VMs” 110, that is, “each virtual NVMe controller 104 is assigned to and dedicated to support one and only one of the VMs” Paragraph [0032]); 
for each application of the applications assigned to one of the virtual controllers, generate a virtual submission queue for the application to use to communicate with the respective virtual controller assigned to the application (“each virtual NVMe controller 502 depicted in Fig. 5 has one or more pairs of submission queue 212 and completion queue 214 associated with it, wherein each queue can accommodate a plurality of entries of instructions from one of the VMs 110” Paragraph [0036]); and 
add an Input/Output (I/O) request to a target virtual namespace in one of the virtual submission queues to a physical submission queue for the respective physical controller having the physical namespace for which the target virtual namespace was generated (“the instructions in the submission queue 212 are first fetched by the NQM 204 from the memory 210 of the host 112 to the waiting buffer 218 of the NVMe processing engine 202… During its operation, each virtual NVMe controller 502 retrieves the instruction from its corresponding VM 110 from the waiting buffer 218 and converts the instructions .  
Regarding claim 5, Hussain et al. teaches all of the features with respect to claim 1 as outlined above.
Hussain et al. further teaches wherein one of the plurality of virtual controllers includes a plurality of virtual namespaces that map to physical namespaces in different physical controllers to allow the application to stripe data across the physical namespaces in the different physical controllers by queueing I/O requests to the virtual namespaces in the virtual submission queue for the application and the virtual controller having the virtual namespaces that map to physical namespaces in the different physical controllers (“the NVMe storage proxy engine 104 establishes a lookup table that maps between the NVMe namespaces of the logical volumes, Ns.sub.--1, .  . . , Ns_m, and the remote physical storage devices/volumes, Vol_1, .  . . , Vol_n, accessible over the network as shown by the non-limiting example depicted in FIG. 3.  Here, there is a multiple-to-multiple correspondence between the NVMe namespaces and the physical storage volumes, meaning that one namespace (e.g., Ns_2) may correspond to a logical volume that maps to a plurality of remote physical storage volumes (e.g., Vol_2 and Vol_3), and a single remote physical storage volume may also be included in a plurality of logical volumes and accessible by the VMs 110 via their corresponding NVMe namespaces” Paragraph [0027]).  
Claims 11 and 19 are rejected under 35 USC 102(a)(1) for the same reasons as claim 1, as outlined above.
Claims 15 and 23 are rejected under 35 USC 102(a)(1) for the same reasons as claim 5, as outlined above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. in view of Shukla (US 2017/0316006 A1) hereinafter Shukla.
Regarding claim 2, Hussain et al. teaches all of the features with respect to claim 1 as outlined above.
Hussain et al. further teaches wherein an I/O service layer executing in the user space is to generate the plurality of virtual controllers, generate the virtual namespace for each physical namespace, indicate the application assigned to the virtual namespace, generate the virtual submission queue, process the I/O request in the virtual submission queue, determine the physical submission queue and add the I/O request to the determined physical submission queue (an “NVMe processing engine” 202 executes all NVMe instructions/commands while the “NVMe Queue Manager (NQM)” 204 provides a front-end interface to the engines that execute on the processing engine, Paragraph [0020]).
Hussain et al. does not appear to explicitly teach, however, Shukla teaches wherein the plurality of virtual controllers are maintained in a user space of the host memory space (“The Controller/Service VM implements the Storage Controller logic in the user space, and with the help of other Controller/Service VMs running on physical host machines in a cluster, virtualizes all storage resources of the various physical host machines into one globally logically-combined storage pool” Paragraph [0007]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HS before them, to modify the teachings of Hussain et al. to include the teachings of Shukla since both HS teach maintaining memory controllers in a host system. Therefore it is applying a known technique (maintaining virtual controllers in a user space [0007] of Shukla) to a known device (virtual NVMe controllers with a virtual submission queue for each application [0036] of Hussain et al.) ready for improvement to yield predictable results (virtual controllers are maintained in a user space [0007] of Shukla). (MPEP 2143, Example D).
Claims 12 and 20 are rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claims 3, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. in view of Frank (US 2009/0031303 A1) hereinafter Frank.
Regarding claim 3, Hussain et al. teaches all of the features with respect to claim 1 as outlined above.
Hussain et al. further teaches wherein each virtual namespace is only assigned to one virtual controller, and wherein each virtual controller is only assigned to one of the applications (“each virtual NVMe controller 104 is assigned to and dedicated to support one and only one of the VMs” Paragraph [0032]).  
Hussain et al. does not appear to explicitly teach, however, Frank teaches wherein each physical namespace is associated with only one virtual namespace (As illustrated in Fig. 3, a “one-to-one mapping” technique maps the virtual memory space, allocated to the privileged VM 250, to a location in the physical memory Paragraph [0021]).
The disclosures of Hussain et al. and Frank, hereinafter HF, are analogous art to the claimed invention because they are in the same field of memory virtualization such as executing 
Claims 13 and 21 are rejected under 35 USC 103 for the same reasons as claim 3, as outlined above.
Allowable Subject Matter
Claims 6-10, 16-18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Specifically regarding claim 6, “wherein the program code is further executed to: process each virtual submission queue of virtual submission queues to alternate access of I/O requests from the virtual submission queues, wherein to determine the physical submission queue and add the I/O request to the determined physical submission queue is performed in response to the access of each of the I/O requests from the virtual submission queues,” having each of the virtual submission queues of each virtual controller alternating the accessing/scheduling of I/O requests from the virtual submission queues is not taught by the prior art of record. While Hussain et al. teaches each virtual NVMe controller having one or more submission queues and retrieving instructions from the waiting buffer to perform the I/O operation, the prior art neither individually or in combination, teaches the aspect of processing each virtual submission queue by alternating access of I/Os from each of the submission queues. Claims 7-8 would be allowable at least due to its dependency on claim 6.

Specifically regarding claim 9, “wherein the program code is further executed to: receive a first request from a requesting application to discover storage devices; return, to the requesting application, information on the plurality of virtual controllers and virtual namespaces in the plurality of virtual controllers in response to the first request; receive a second request by the requesting application to create a virtual submission queue for a selected virtual controller of the virtual controllers indicated in the returned information; generating a virtual submission queue for the selected virtual controller for the requesting application to use in response to the second request; and assigning to the requesting application the selected virtual controller with indication of an assigned priority based on a quality of service level determined for the application, wherein the requesting application submits I/O requests in the virtual submission queue to be processed at a frequency corresponding to the assigned priority,” requesting, by an application, to create a virtual submission queue for a virtual controller based on returned information from a discover storage request, is not taught by the prior art of record. While the prior art does teach the concept of creating a virtual submission queue for a selected virtual controller, the prior does not each that this is in response to information returned on the virtual controllers/namespaces from a requesting application. Claim 10 would be allowable at least due to its dependency on claim 9.
Claim 18 recites substantially similar limitations as claim 9 and would therefore be allowable under the same rationale as claim 9. 
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Hussain fails to teach the claim as it describe a single physical NVMe controller (see page 8 of the Remarks) thus does not teach the respective physical controller of each of the storage devices can be the same physical controller and still meet the requirements of the claim language. As outlined in the Office action above, Fig. 5 shows “physical NVMe controller” 102 corresponds (i.e., maps to) to “a plurality of virtual NVMe controllers” 502 Paragraph [0032]. During operation, each virtual NVMe controller 502 creates and maps one or more logical devices in one or more NVMe namespaces mapped to remote storage devices associated with the physical NVMe controller (i.e., physical namespace) Paragraph [0035], also see Fig. 3 which shows a lookup table that establishes the mapping between the logical namespaces Ns_1 to Ns_m and physical volumes Vol_1 to Vol_n. Applicant’s argument regarding claim 1, and substantially similar claims 11 and 19, is not persuasive for the reasons discussed above. All arguments regarding any claims depending on claims 1, 11 or 19 are also not persuasive for the reasons discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139